Per Curiam.

An acceptance of a part from the maker, does not discharge the endorser, provided the holder gives notice in time, that he looks to him for the residue. Here notice was given, but it was general, and in the usual form, without specifying that any part had been paid. Although this was not strictly correct, according to the fact, yet we think it was sufficient for every beneficial purpose of notice to the endorsers.(a)
Judgment for the plaintiff.

 Kennedy v. Motte, 3 McCord, 13; Story on Promissory Notes, § 422, and references.